DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application is a 371 of PCT/CN2019092719 filed 06/25/2019 which claims foreign priority benefit from CN201810688757 filed in China on 06/28/2018.  The certified copy of foreign priority application was received on 12/12/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2020 is considered and attached.
Response to Arguments
Applicant's election with traverse of group I, claims 1-8 in the reply filed on 02/15/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden to examine the claims of all of group I-II, see arguments filed 02/15/2022, pages 2-5.  This is not found persuasive because the limitations such as, see claim 1, “performing a patterning process on the first conductive layer to form a first conductive layer pattern,” “performing a patterning process on the second conductive layer to form a second conductive layer pattern” “and performing a patterning process on the conductive layer to form the first touch electrode and the second touch electrode,” require searches that are burdensome compared to the searches for its’s product claims because we need to perform searches in an invention USPC class different than the product claims 
 Examiner notes that if and when the group I claims become allowable, he will consider for a potential rejoinder in view of MPEP 821.04. “Claims that require all the limitations of an allowable claim will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that do not require all the limitations of an allowable claim remain withdrawn from consideration.” However, for now, the requirement is still deemed proper and is therefore made FINAL. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Cho et al., (US-20130057497-A1, hereinafter as, Cho).  
 	In regards to claim 1, Cho discloses a method for manufacturing a touch panel (fig.1, para 0026, a method for fabricating a transparent circuit board for a touch screen), the touch panel comprising a first touch electrode and a second touch electrode which are insulated from and intersect with each other (figs. 11-12, first and second conductive patterns 164 and 166, with insulating layer 152/150, intersect with each other as shown), the method comprising: forming a first conductive layer on a base substrate (fig.1, step S20, fig. 3, 140 deposited over substrate 110); performing a patterning process on the first conductive layer to form a first conductive layer pattern (fig.1, step S20, a first conductive pattern is deposited by a patterning process), wherein the first conductive layer pattern comprises two etched regions and a non-etched region between the two etched regions, the two etched regions and the non-etched region being formed at a preset intersection position where the first touch electrode and the second touch electrode intersect with each other (para 0035, fig.4, in the region of the first conductive pattern 140 where in the insulating layer 150 is deposited comprises two etched off regions to the left and right of the bridge pattern layer 140a. This is where the first and second electrodes 164, 166, intersect at each other, figs.11-12); forming an insulation pattern on a side of the first conductive layer pattern distal to the base substrate and at the preset intersection position where the first touch electrode and the second touch electrode intersect with each other (fig.7, insulating pattern 150 on the side of the first conductive layer 140 and distal to the base substrate 110 which is at a predetermined intersection point where the first and second electrodes intersect with each other), wherein an orthographic projection of the insulation pattern on the base substrate overlaps with orthographic projections of two etched regions and the non-etched region on the base substrate, and the insulation pattern is filled in the two etched regions and covers the non-etched region (fig.7, the insulating layer is deposited in the left side and the right side of etched off portions thereof and covers the non-etched region 140a i.e. overlapping the etched portions and non-etched portions at least partially); forming a second conductive layer on a side of the first conductive layer and the insulation pattern distal to the base substrate (fig.1, step S60, fig. 9, second conductive pattern 160 disposed on a side of the first conductive pattern layer 140, the insulating pattern 150 being distal with respect to the substrate 110), wherein the first conductive layer and the second conductive layer jointly constitute a conductive layer; and performing a patterning process on the conductive layer to form the first touch electrode and the second touch electrode (the first and second conductive layers 140 and 160 constitute the first and second touch electrodes 166 and 164, figs.11-12, which are patterned electrodes obtained by patterning process(es), fig.1. The claim does not expressly recite whether a simultaneous and/or the same patterning process was used). 
In regards to claim 2, Cho discloses the method according to claim 1, wherein the patterning process on the first conductive layer is performed, such that the first conductive layer in the non-etched region is formed into a first bridge for connecting portions of the first touch electrode on two sides of the preset intersection position (fig.1, step S30, figs.11-12, where the two portions of the first electrodes are 164 formed which are connected by a bridge 164b), and the patterning process on the conductive layer is performed, such that a portion of the second conductive layer on the insulation pattern is formed into a second bridge for connecting portions of the second touch electrode on two sides of the preset intersection position  (fig.1, step S30, figs.11-12, where the two portions of the second electrodes 166 are formed which are connected by a bridge 142). 
In regards to claim 3, Cho discloses the method according to claim 2, wherein performing the patterning process on the first conductive layer comprises: performing the patterning process on the first conductive layer to form first touch electrode transition patterns (figs. 11-12, first touch electrodes patterns 164 as shown ), second touch electrode transition patterns (figs.11-12, electrode patterns 166) and the first bridge (bridge strip 142, figs.11-12), such that the etched regions are formed at the preset intersection position and between the first touch electrode transition patterns and the second touch electrode transition patterns adjacent to the first touch electrode transition patterns, and adjacent second touch electrode transition patterns are connected through the first bridge (figs.11-12, etched regions are formed at bridge intersection area between touch electrodes 164 and 166. The touch electrodes are respectively connected by their bridge sections 142 and 164b), performing the patterning process on the conductive layer comprises: performing the patterning process on the second conductive layer to form third touch electrode transition patterns in contact with the first touch electrode transition patterns fourth touch electrode transition patterns in contact with the second touch electrode transition patterns, and the second bridge for connecting adjacent third touch electrode transition patterns, the first touch electrode transition patterns, the third touch electrode transition patterns and the second bridge jointly constitute the second touch electrode, and the second touch electrode transition patterns, the fourth touch electrode transition patterns and the first bridge jointly constitute the first touch electrode (fig.1, step S90 and figs. 11-12, para 0049, connection lines 184 connecting the connection terminals 182 to the first and second conductive patterns 164 and 166 of the sensor layer 160a. The right-side wing portion of the horizontal electrode 164 is considered as “the third touch electrode transition pattern” and the left side wing portion of the horizontal electrode 164 is considered as “the first touch electrode pattern” and similarly, top vertical wing and vertical bottom wing of electrode 166 are considered “second” and “fourth” transition patterns). 
In regards to claim 4, Cho discloses the method according to claim 2, wherein performing the patterning process on the first conductive layer comprises: forming two through holes as the two etched regions at the preset intersection position in the first conductive layer (para 0036, the bridge layer 140a may be formed by etching and removing the portions of the first conductive layer 140, which are exposed through the slits of the photoresist mask. This forms at least two through holes at the bridge portions), and performing the patterning process on the conductive layer comprises: performing the patterning process on the first conductive layer and the second conductive layer to form the first touch electrode and the second touch electrode (step S20 and step S60, fig.1). 
In regards to claim 7, Cho discloses the method according to claim 1, wherein each of the first conductive layer and the second conductive layer is made of a transparent conductive material or metal (para 0034, the first conductive layer 140 is formed of a conductive material which is transparent to visible light. Examples of the conductive material of the first conductive layer include Indium Tin Oxide (ITO), poly (3,4-ethylenedioxythiophene (PEDOT), and the like. Para 0042, the second conductive layer 160 may be formed of the same material as the first conductive layer 140). 
In regards to claim 8, Cho discloses the method according to claim 1, further comprising: forming a planarization layer covering the first touch electrode and the second touch electrode, (fig.1, step S110, fig.17, insulating protective layer 190 as the planarization layer).
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho. 

In regards to claim 5, Cho discloses the method according to claim 1, Cho discloses the invention except for “wherein a sum of thicknesses of the first conductive layer and the second 
Change in size:
It would have been an obvious matter of design choice to “wherein a sum of thicknesses of the first conductive layer and the second conductive layer is equal to a thickness of one of the first touch electrode and the second touch electrode,” since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

In regards to claim 6, Cho discloses the method according to claim 5, Cho discloses the invention except for “wherein a thickness of each of the first conductive layer and the second conductive layer is half of the thickness of one of the first touch electrode and the second touch electrode.”   
Change in size:
It would have been an obvious matter of design choice to “wherein a thickness of each of the first conductive layer and the second conductive layer is half of the thickness of one of the first touch electrode and the second touch electrode,” since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.